DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite a series of numbers after limitations, such as “electrode section (1)” "diagnostic system (3)" and "estimation apparatus (4)", for example. It is unclear to what the numbers refer, as no figure is recited in the claims. The mere recitation of numbers has no meaning in the context of the claim. Clarification is requested.
The Examiner recommends removing the references numbers.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method for ascertaining the state of an electrochemical reactor (1), including the steps of: 
- operating an electrode section (2) of the electrochemical reactor (1) for the purposes of generating a harmonic current and/or voltage signal by the electrode section (2), and 
- making a model-based estimate of amplitude and/or phase of the harmonic current and/or voltage signal, the state of the electrochemical reactor (1) being ascertained on the basis of the estimate, characterized in that a recursive, time series-based method is used to estimate amplitude and/or phase of the harmonic current and/or voltage signal…

Claim 10 recites a diagnostic system (3) for ascertaining the state of an electrochemical reactor (1), comprising 
an estimation apparatus (4) for making a model-based estimate of amplitude and/or phase of a harmonic current and/or voltage signal of an electrode section (2) of the electrochemical reactor (1) for ascertaining the state of the electrochemical reactor (1), characterized in that the estimation apparatus is configured to estimate amplitude and/or phase of the harmonic current and/or voltage signal and embodied to use a recursive, time series-based method… 
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claim 1) “generating a harmonic current and/or voltage signal by the electrode section (2)” are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Furthermore, the additional elements (claim 10) the “estimation apparatus” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as “significantly more” - see MPEP 2106.05(g). The additional elements of the estimation apparatus are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as “significantly more” see MPEP 2106.05(f). 
Dependent claims 2-9 and 11-13 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter. 
The claims are drawn to a “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WANG et al. [US Patent Application Publication 2014/0372054 A1; hereinafter “WANG”].
Regarding claim 1, WANG teaches a method for ascertaining the state of an electrochemical reactor (1) (methods for dynamic characterization of an electrochemical system – 0086), including the steps of: 
(selecting an electrochemical system – 0087) (electrochemical system selected from the group - 0094) (1) for the purposes of generating a harmonic current and/or voltage signal by the electrode section (2) (exciting the system with a plurality of double pulse sequences – 0088) (receiving current and voltage data inputs – 0089-0090), and 
- making a model-based estimate of amplitude and/or phase of the harmonic current and/or voltage signal (using a recursive or matrix based technique – 0093, 0105), the state of the electrochemical reactor (1) being ascertained on the basis of the estimate (obtain electrochemical system state - 0104), characterized in that a recursive, time series-based method is used to estimate amplitude and/or phase of the harmonic current and/or voltage signal (matrix-based kalman filtering technique - 0102).

Regarding claim 2, WANG teaches that the recursive, time series-based method includes Kalman filtering (kalman filter recursively update - 0139).

Regarding claim 3, WANG teaches that the recursive, time series-based method includes a plurality of instances of Kalman filtering running in parallel (0139-0140).

Regarding claim 4, WANG teaches that the recursive, time series-based method includes an RLS method (least-squares - 0108, 0109).

(0106, 0107).

Regarding claim 6, WANG teaches that a Fast Fourier Transform (FFT) is performed at least intermittently during the estimate for the purposes of localizing frequency ranges in which the estimate is made (Fourier transform – 0104, 0126, 0128).

Regarding claim 7, WANG teaches that the state is ascertained within the scope of an online diagnostic method (online data storage unit, cloud computing - 0156).

Regarding claim 8, WANG teaches that a residual signal component (impulse response – 0093) is evaluated further after amplitude and/or phase of the harmonic current and/or voltage signal has been estimated.

Regarding claim 9, WANG teaches that the electrochemical reactor is a fuel cell system, more particularly a PEM fuel cell system (fuel cell - 0094).

Regarding claim 10, WANG teaches a diagnostic system (programmable power-supply apparatus – 0161) (3) for ascertaining the state of an electrochemical reactor (1), comprising an estimation apparatus (4) for making a model-based estimate of amplitude and/or phase of a harmonic current and/or voltage signal (using a recursive or matrix based technique – 0093, 0105) of an electrode section (2) of the electrochemical reactor (selecting an electrochemical system – 0087) (electrochemical system selected from the group - 0094) (1) for ascertaining the state of the electrochemical reactor (obtain electrochemical system state - 0104) (1), characterized in that the estimation apparatus is configured to estimate amplitude and/or phase of the harmonic current and/or voltage signal and embodied to use a recursive, time series-based method (matrix-based kalman filtering technique - 0102).

Regarding claim 11, WANG teaches a diagnostic system (3), configured and embodied to ascertain the state as per a method as claimed in claim 1 (programmable power-supply apparatus – 0161).

Regarding claim 12, WANG teaches a computer program product (5), stored on a storage means (6) and configured and embodied to perform a method as claimed in any one of claims 1 to 9claim 1 (computer readable medium - 0174).

Regarding claim 13, WANG teaches a storage means (6) with a computer program product (5) as claimed in claim 12 stored thereon (computer readable medium - 0174).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JOE (US Patent Application Publication 2016/0259011 A1) discloses an apparatus for estimating a state of a secondary battery by using an Extended Kalman Filter Algorithm using a state equation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/RICKY GO/Primary Examiner, Art Unit 2862